57 S.E.2d 403 (1950)
231 N.C. 381
STATE ex rel. EMPLOYMENT SECURITY COMMISSION
v.
JARRELL et al.
No. 593.
Supreme Court of North Carolina.
February 3, 1950.
*405 Pierce & Blakeney, Charlotte, for Pee Dee Mfg. Co., appellant.
W. D. Holoman, R. B. Overton, R. B. Billings, and D. G. Ball, Raleigh, for Employment Security Commission, appellee.
ERVIN, Justice.
Under the statute providing for judicial review of the decisions of the Employment Security Commission, the findings of fact of the Commission are binding upon the reviewing court if supported by evidence, and the judicial review is limited to determining whether errors of law have been committed by the Commission. G.S. § 96-15(i); Unemployment Compensation Comm. v. L. Harvey & Son Co., 227 N.C. 291, 42 S.E.2d 86; In re Steelman, 219 N.C. 306, 13 S.E.2d 544; 135 A.L.R. 929. For this reason, the function of the reviewing court is ordinarily two-fold: (1) To determine whether there was evidence before the Commission to support its findings of fact; and (2) to decide whether the facts found sustain the conclusions of law and the resultant decision of the Commission. Unemployment Compensation Comm. v. Harvey & Son Co., supra.
The appellant has not preserved any exceptions to any of the findings of fact of the Commission. Russos v. Bailey, 228 N.C. 783, 47 S.E.2d 22; Smith v. Davis, 228 N.C. 172, 45 S.E.2d 51, 174 A.L.R. 643; Rader v. Queen City Coach Co., 225 N.C. 537, 35 S.E.2d 609. Hence, we are spared the task of determining whether the testimony before the Commission supported the facts found by it.
The appellant's exception raises this question: Do the facts found by the Commission sustain the judgment of the Superior Court? Since this judgment merely affirmed the decision of the Commission, recourse must be had to that decision and to the legal premise on which it rests for the solution of our problem.
The issue before the Commission was whether the claimants were barred from recovery of the benefits claimed by them by this provision of the statute: "An individual shall be disqualified for benefits * * * For any week with respect to which the commission finds that his total or partial unemployment is due to a stoppage of work which exists because of a labor dispute at the factory, establishment, or other premises at which he is or was last employed, provided that this subsection shall not apply if it is shown to the satisfaction of the commission that(1) He is not participating in or financing or directly interested in the labor dispute which caused the stoppage of work; and (2) He does not belong to a grade or class of workers of which, immediately before the commencement of the stoppage, there were members employed at the premises at which the stoppage occurs, any of whom *406 are participating in or financing or directly interested in the dispute." G.S. § 96-14(d).
Each of the claimants was required to show to the satisfaction of the Commission that he was not disqualified for benefits under the Employment Security Law by this statute. In re Steelman, supra. This being so, the decision of the Commission constituted an adjudication that the 55 claimants were not disqualified for benefits under G.S. § 96-14(d). As the claimants did not base their claims on the proviso in the statute, this adjudication was necessarily bottomed upon the conclusion of law that the unemployment of the claimants during the periods covered by their claims was not due to a stoppage of work which existed because of a labor dispute at Pee Dee Mill No. 2. This brings us to the final question as to whether this conclusion of law is sustained by the only finding of fact invoked for that purpose, i. e., the finding that on July 7, 1947, the Company posted this notice on its bulletin board: "Notice to all employees. Pee Dee Mill No. 2 will cease all operations effective as of this date for an indefinite period. All employees are free to seek employment elsewhere."
The Commission advances a line of reasoning to establish the connection between this finding of fact and the conclusion of law necessarily underlying the decision of the Commission and the judgment of the Superior Court affirming it. It concedes that all unemployment of workers at Pee Dee Mill No. 2 between June 2, 1947, and the moment of the posting of the notice of July 7, 1947, was occasioned solely by a strike arising out of the inability of the Company and the Union representing a majority of its employees to agree on a contract covering work in the mill. It asserts, however, that the notice of July 7, 1947, constituted in law a discharge by the Company of all of its employees, and that by reason thereof any subsequent unemployment of the claimants was occasioned by their discharge and not by a stoppage of work which existed because of a labor dispute at Pee Dee Mill No. 2. The Commission insists that this conclusion is valid regardless of what events may have occurred at the plant subsequent to the posting of the notice, and regardless of what parts the claimants may have played in such events.
This reasoning ignores both the plain wording of the notice, and the realities of the situation as depicted by the other findings of the Commission. When the notice was posted, Pee Dee Mill No. 2 was completely closed by a strike which had been in progress for more than a month. Efforts to resume operations had proved futile. There was no prospect that the plant could be reopened by the Company at any time within the foreseeable future. By posting the notice, the Company merely accepted the shut-down of the mill as an accomplished fact, and signified its willingness to terminate its employment relationship with any worker who elected to withdraw from the existing labor dispute and to seek work elsewhere. The notice did not alter the status of any employee who refrained from exercising this option. It certainly did not cause the unemployment of those who were already on strike and who continued on strike until the existing labor dispute ended.
None of the findings of fact indicate that any of the claimants elected to withdraw from the labor dispute and to seek work elsewhere.
It follows that the facts found by the Employment Security Commission do not support the conclusion of law and the resultant decision of the Commission, or the judgment of the Superior Court affirming such decision. The judgment of the Superior Court is, therefore,
Reversed.